DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant canceled claims 1, 7, 12, 16, 17, and 20, and cancellation of claim 3, and submission of new claim 22 in Claims - 12/28/2020 is acknowledged. 
Prior to this office action, claims 1-2 and 4-22 were pending, of which, non-elected claims 12-16 were withdrawn. 
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Rejoinder of Non-Elected Withdrawn Claims: species with the Claim 1 is allowable. Applicant’s request in “Remarks - 12/28/2020 - Applicant Arguments/Remarks Made in an Amendment” that the features described in Figures 7A-10A, such as "an active region that includes a plurality of active lines extended in a first direction on a substrate", are not mutually exclusive to the features of the embodiments in FIGS. 4-6 (Species D. II). Furthermore, withdrawn claim 12 requires all the limitations of independent claim 1” is persuasive.  Therefore, the restriction requirement between 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In view of the above, this office action considers claims 1-2 and 4-22 pending for prosecution.
Reasons for Allowances 
Claims 1-2 and 4-22 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claims 1, 12 and 17, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s 
The most relevant prior arts of references (US 20100006896 A1 to Uemura; Toshifumi) substantially in, Fig 2; [0018] and in Fig 6; [0063-0065], teaches the features of the claims with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20100196803 A1 to Lu; Lee-Chung et al.) is considered pertinent to applicant's disclosure. See form PTO-892. Lu; Lee-Chung et al. in Figs 4-5; [0021-0026]  discloses a semiconductor device, comprising: a first logic cell (100) that includes a first conductive line (102); a second logic cell (200) that includes a second conductive line (204) and a third conductive line (1302), the second conductive line being adjacent to the first conductive line in a first direction.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 12. 17 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to 
Claims {2, 4-11, 21,22}, {13-16} and {18-20} are allowed as those inherit the allowable subject matter from claims 1, 12 and 17 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        February 18, 2021